IN RE: FEE SCHEDULE FOR THE STATE BD. OF EXAMINERS OF CERTIFIED SHORTHAND REPORTERS



    

	
    
	


		Skip to Main Content
		Accessibility Statement
	




Help
Contact Us




e-payments
Careers











Home
Courts
Decisions
Programs
News
Legal Research
Court Records
Quick Links





OSCN Found Document:IN RE: FEE SCHEDULE FOR THE STATE BD. OF EXAMINERS OF CERTIFIED SHORTHAND REPORTERS

					

				
  



				



						Previous Case

						Top Of Index

						This Point in Index

						Citationize

						Next Case

						Print Only




IN RE: FEE SCHEDULE FOR THE STATE BD. OF EXAMINERS OF CERTIFIED SHORTHAND REPORTERS2019 OK 19Decided: 04/08/2019THE SUPREME COURT OF THE STATE OF OKLAHOMA
Cite as: 2019 OK 19, __ P.3d __

NOTICE: THIS OPINION HAS NOT BEEN RELEASED FOR PUBLICATION. UNTIL RELEASED, IT IS SUBJECT TO REVISION OR WITHDRAWAL. 

IN RE: FEE SCHEDULE FOR THE STATE BOARD OF EXAMINERS OF CERTIFIED SHORTHAND REPORTERS
ORDER
PURSUANT TO the provisions of 20 O.S. § 1506, the Court hereby approves and authorizes the attached Fee Schedule for the State Board of Examiners of Certified Shorthand Reporters. This schedule shall become effective April 12, 2019 and it shall supersede the Fee Schedule issued on November 12, 2009 by administrative order No. SCAD-2009-98.
DONE BY ORDER OF THE SUPREME COURT IN CONFERENCE THIS 8TH day of APRIL, 2019.
/S/CHIEF JUSTICE
ALL JUSTICES CONCUR.
 
FEE SCHEDULE


Examination Fee  Oklahoma Resident 
(Exam parts may be taken separately) 

Skills  Testimony & Proceedings (Q&A)


$60.00



Skills  Literary Materials




$60.00



Written Knowledge Test   




$30.00


TOTAL FOR COMPLETE EXAM


$150.00


Examination Fee  
Non-Resident
(Exam parts may be taken separately)

Skills  Testimony & Proceedings (Q&A)

$85.00


Skills  Literary Materials

$85.00



Written Knowledge Test   




$30.00



TOTAL FOR COMPLETE EXAM




$200.00




Application for Admission by Reciprocity 

Qualified applicants may be enrolled without taking skills examinations
Fee includes one Oklahoma Written Knowledge Test  


$150.00


Annual Certificate Renewal Fee

$30.00


Delinquent Payment Fee

Assessed for failure to renew certificate on or before February 15


$100.00


Continuing Education Penalty Fee 

Assessed for failure to obtain the requisite number of continuing education hours on or before December 31 of the year in which they are required


$100.00


Continuing Education Suspension Fee 

Charged to any court reporter whose certificate has been suspended for failure to earn the required number of continuing education hours, to submit a completed compliance report, and/or to pay any applicable continuing education penalty fee on or before February 15


$100.00


Retired Status Reinstatement Fee

$100.00


 
 
 

Citationizer© Summary of Documents Citing This Document



Cite
Name
Level



None Found.


Citationizer: Table of Authority



Cite
Name
Level



None Found.


















oscn

				EMAIL: webmaster@oscn.net
				Oklahoma Judicial Center
				2100 N Lincoln Blvd.
				Oklahoma City, OK 73105


courts

Supreme Court of Oklahoma
Court of Criminal Appeals
Court of Civil Appeals
District Courts



decisions

New Decisions
Supreme Court of Oklahoma
Court of Criminal Appeals
Court of Civil Appeals



programs

The Sovereignty Symposium
Alternative Dispute Resolution
Early Settlement Mediation
Children's Court Improvement Program (CIP)
Judicial Nominating Commission
Certified Courtroom Interpreters
Certified Shorthand Reporters
Accessibility ADA







Contact Us
Careers
Accessibility ADA